Case 20-65841-lrc             Doc 13     Filed 04/29/20 Entered 04/29/20 12:58:29              Desc Main
                                         Document     Page 1 of 15



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

In re:                                                       Chapter 11

IFS Securities, Inc.,                                        Case No. 20-65841-lrc
                                     Debtor.


                                       CERTIFICATE OF SERVICE

              I hereby certify that on April 28, 2020, I caused to be served the (i) Emergency Motion of the

Debtor for Entry of an Orders (A) Authorizing the Maintenance of Bank Account and Continued

Use of Existing Business Forms and Checks and (B) Waiving Certain Investment and Deposit

Guidelines, dated April 27, 2020 [Doc. 6], (the “Cash Management Motion”); the (ii) Emergency

Motion of the Debtor for Entry of an Order Authorizing the Rejection of Certain Real Property

Leases, dated April 27, 2020 [Doc. 7], (the “Lease Rejection Motion”); the (iii) Emergency Motion

of the Debtor for Entry of an Order Establishing a Deadline for Filing Proofs of Claim and

Approving the Form and Manner of Notice Thereof, dated April 27, 2020 [Doc. 8], (the “Bar Date

Motion”); and the (iv) Order and Notice of Hearing, dated April 28, 2020 [Doc. 12], (the “Notice

of Hearing”) by causing true and correct copies of the:

         i.      Cash Management Motion to be delivered via UPS priority overnight mail to those
                 parties listed on the annexed Exhibit A;

         ii.     Lease Rejection Motion to be delivered via UPS priority overnight mail to those
                 parties listed on the annexed Exhibit B;

         iii. Bar Date Motion to be delivered via UPS priority overnight mail to those parties
              listed on the annexed Exhibit C;

         iv.     Notice of Hearing to be delivered via UPS priority overnight mail to those parties
                 listed on the annexed Exhibit D; and

         v.      Notice of Hearing to be delivered via USPS Priority Express mail to those parties
                 listed on the annexed Exhibit E.

                                                        1
Case 20-65841-lrc       Doc 13   Filed 04/29/20 Entered 04/29/20 12:58:29       Desc Main
                                 Document     Page 2 of 15




Dated: April 29, 2020                     GREENBERG TRAURIG, LLP

                                          /s/ John D. Elrod
                                          John D. Elrod
                                          Georgia Bar No. 246604
                                          3333 Piedmont Road, NE, Suite 2500
                                          Atlanta, Georgia 30305
                                          Telephone: (678) 553-2259
                                          Facsimile: (678) 553-2269
                                          Email: elrodj@gtlaw.com

                                          Proposed Counsel for the Debtor and
                                          Debtor-in-Possession




                                            2
Case 20-65841-lrc   Doc 13   Filed 04/29/20 Entered 04/29/20 12:58:29   Desc Main
                             Document     Page 3 of 15



                                    Exhibit A
              Case 20-65841-lrc       Doc 13   Filed 04/29/20 Entered 04/29/20 12:58:29                   Desc Main
                                               Document     Page 4 of 15
Jonathan S. Adams                                                                         Office of the Secretary of the Commonwealth of
                                           Office of the United States Attorney for the   Pennsylvania
Office of the United States Trustee
                                           Northern District of Georgia
362 Richard Russell Building                                                              302 North Office Building
                                           75 Ted Turner Drive, SW, Suite 600
75 Ted Turner Drive, SW                                                                   401 North Street
                                           Atlanta, GA 30303-3309
Atlanta, GA 30303-3315                                                                    Harrisburg, PA 17120


Secretary of State of Georgia              Internal Revenue Service                       Georgia Department of Revenue
214 State Capital, SW                      2970 Market Street                             1800 Century Blvd, NE
Atlanta, GA 30334                          Philadelphia, PA 19104-5002                    Atlanta, GA 30345



                                                                                          U.S. Securities and Exchange Commission
Pennsylvania Department of Revenue         Renasant Bank
                                                                                          Office of Reorganization
1 Strawberry Square                        3328 Peachtree Road, NE
                                                                                          950 East Paces Ferry Road, NE, Suite 900
Harrisburg, PA 17101                       Atlanta, GA 30326
                                                                                          Atlanta, GA 30326-1382



Amherst Pierpont Securities LLC            Bank of America                                Bloomberg L.P.
245 Park Avenue, Fl 15                     100 N. Tryon Street                            731 Lexington Ave, FL LL2
New York, NY 10167-2400                    Charlotte, NC 28202-4000                       New York, NY 10022-1346




Citadel Securities LLC                     CITIgroup Inc.                                 Credit Suisse
131 S. Dearborn Street, 32nd Floor         388 Greenwich Street                           Eleven Madison Avenue
Chicago, IL 60603-5517                     New York, NY 10013-2375                        New York, NY 10010




Deutsche Bank Securities Inc.              FINRA                                          Goldman Sachs
60 Wall Street, Lbby 1                     1735 K Street, NW                              22 West Street
New York, NY 10005-2880                    Washington, DC 20006                           New York, NY 10282-2198



HSBC
                                           INTL FC Stone Inc.                             JP Morgan Chase
8-14 Canada Square
                                           155 E. 44th Street, Suite 900                  383 Madison Ave
London, E14 5HO
                                           New York, NY 10017-4100                        New York, NY 10179-0001
United Kingdom



Natwest Market Securities Inc              Ohab & Co.                                     S&P Global Market Intelligence
600 Washington Blvd                        100 E. Sybelia Ave, Suite 130                  50 Water Street, Fl 40
Stamford, CT 06901                         Maitland, FL 32751-4773                        New York, NY 10041-0004



Scotiabank                                                                                TD Securities Inc
                                           Societe Generale
44 King Street W Scotia Plaza                                                             66 Wellington Street W
                                           29 Boulevard Haussmann
Toronto, Ontario, M5H 1H1                                                                 Toronto, Ontario, M5K 1A2
                                           Paris, Ile-de-France, 75009
Canada                                                                                    Canada


                                           UBS AG
Terrana Group
                                           Bahnhofstrasse 45
118 N. Clinton Street, Suite 375
                                           Zurich, Zurich, 8001
Chicago, IL 60661-2392
                                           Switzerland
Case 20-65841-lrc   Doc 13   Filed 04/29/20 Entered 04/29/20 12:58:29   Desc Main
                             Document     Page 5 of 15



                                    Exhibit B
              Case 20-65841-lrc       Doc 13   Filed 04/29/20 Entered 04/29/20 12:58:29                   Desc Main
                                               Document     Page 6 of 15
Jonathan S. Adams                                                                         Office of the Secretary of the Commonwealth of
                                           Office of the United States Attorney for the   Pennsylvania
Office of the United States Trustee
                                           Northern District of Georgia
362 Richard Russell Building                                                              302 North Office Building
                                           75 Ted Turner Drive, SW, Suite 600
75 Ted Turner Drive, SW                                                                   401 North Street
                                           Atlanta, GA 30303-3309
Atlanta, GA 30303-3315                                                                    Harrisburg, PA 17120


Secretary of State of Georgia              Internal Revenue Service                       Georgia Department of Revenue
214 State Capital, SW                      2970 Market Street                             1800 Century Blvd, NE
Atlanta, GA 30334                          Philadelphia, PA 19104-5002                    Atlanta, GA 30345



                                                                                          Texas Investments, LLC
Pennsylvania Department of Revenue         Highwoods Realty Limited Partnership
                                                                                          Attn: Laura Sisco
1 Strawberry Square                        3100 Smoketree Court, Suite 600
                                                                                          30466 Sgt. Boots Thomas Drive
Harrisburg, PA 17101                       Raleigh, NC 27604
                                                                                          Spanish Fort, AL 36527



Amherst Pierpont Securities LLC            Bank of America                                Bloomberg L.P.
245 Park Avenue, Fl 15                     100 N. Tryon Street                            731 Lexington Ave, FL LL2
New York, NY 10167-2400                    Charlotte, NC 28202-4000                       New York, NY 10022-1346




Citadel Securities LLC                     CITIgroup Inc.                                 Credit Suisse
131 S. Dearborn Street, 32nd Floor         388 Greenwich Street                           Eleven Madison Avenue
Chicago, IL 60603-5517                     New York, NY 10013-2375                        New York, NY 10010




Deutsche Bank Securities Inc.              FINRA                                          Goldman Sachs
60 Wall Street, Lbby 1                     1735 K Street, NW                              22 West Street
New York, NY 10005-2880                    Washington, DC 20006                           New York, NY 10282-2198



HSBC
                                           INTL FC Stone Inc.                             JP Morgan Chase
8-14 Canada Square
                                           155 E. 44th Street, Suite 900                  383 Madison Ave
London, E14 5HO
                                           New York, NY 10017-4100                        New York, NY 10179-0001
United Kingdom



Natwest Market Securities Inc              Ohab & Co.                                     S&P Global Market Intelligence
600 Washington Blvd                        100 E. Sybelia Ave, Suite 130                  50 Water Street, Fl 40
Stamford, CT 06901                         Maitland, FL 32751-4773                        New York, NY 10041-0004



Scotiabank                                                                                TD Securities Inc
                                           Societe Generale
44 King Street W Scotia Plaza                                                             66 Wellington Street W
                                           29 Boulevard Haussmann
Toronto, Ontario, M5H 1H1                                                                 Toronto, Ontario, M5K 1A2
                                           Paris, Ile-de-France, 75009
Canada                                                                                    Canada


                                           UBS AG                                         U.S. Securities and Exchange Commission
Terrana Group
                                           Bahnhofstrasse 45                              Office of Reorganization
118 N. Clinton Street, Suite 375
                                           Zurich, Zurich, 8001                           950 East Paces Ferry Road, NE, Suite 900
Chicago, IL 60661-2392
                                           Switzerland                                    Atlanta, GA 30326-1382
Case 20-65841-lrc   Doc 13   Filed 04/29/20 Entered 04/29/20 12:58:29   Desc Main
                             Document     Page 7 of 15



                                    Exhibit C
               Case 20-65841-lrc      Doc 13   Filed 04/29/20 Entered 04/29/20 12:58:29                    Desc Main
                                               Document     Page 8 of 15
Jonathan S. Adams                                                                         Office of the Secretary of the Commonwealth of
                                           Office of the United States Attorney for the   Pennsylvania
Office of the United States Trustee
                                           Northern District of Georgia
362 Richard Russell Building                                                              302 North Office Building
                                           75 Ted Turner Drive, SW, Suite 600
75 Ted Turner Drive, SW                                                                   401 North Street
                                           Atlanta, GA 30303-3309
Atlanta, GA 30303-3315                                                                    Harrisburg, PA 17120


Secretary of State of Georgia              Internal Revenue Service                       Georgia Department of Revenue
214 State Capital, SW                      2970 Market Street                             1800 Century Blvd, NE
Atlanta, GA 30334                          Philadelphia, PA 19104-5002                    Atlanta, GA 30345



                                           U.S. Securities and Exchange Commission
Pennsylvania Department of Revenue                                                        Amherst Pierpont Securities LLC
                                           Office of Reorganization
1 Strawberry Square                                                                       245 Park Avenue, Fl 15
                                           950 East Paces Ferry Road, NE, Suite 900
Harrisburg, PA 17101                                                                      New York, NY 10167-2400
                                           Atlanta, GA 30326-1382



Bank of America                            Bloomberg L.P.                                 Citadel Securities LLC
100 N. Tryon Street                        731 Lexington Ave, FL LL2                      131 S. Dearborn Street, 32nd Floor
Charlotte, NC 28202-4000                   New York, NY 10022-1346                        Chicago, IL 60603-5517




CITIgroup Inc.                             Credit Suisse                                  Deutsche Bank Securities Inc.
388 Greenwich Street                       Eleven Madison Avenue                          60 Wall Street, Lbby 1
New York, NY 10013-2375                    New York, NY 10010                             New York, NY 10005-2880



                                                                                          HSBC
FINRA                                      Goldman Sachs
                                                                                          8-14 Canada Square
1735 K Street, NW                          22 West Street
                                                                                          London, E14 5HO
Washington, DC 20006                       New York, NY 10282-2198
                                                                                          United Kingdom



INTL FC Stone Inc.                         JP Morgan Chase                                Natwest Market Securities Inc
155 E. 44th Street, Suite 900              383 Madison Ave                                600 Washington Blvd
New York, NY 10017-4100                    New York, NY 10179-0001                        Stamford, CT 06901



                                                                                          Scotiabank
Ohab & Co.                                 S&P Global Market Intelligence
                                                                                          44 King Street W Scotia Plaza
100 E. Sybelia Ave, Suite 130              50 Water Street, Fl 40
                                                                                          Toronto, Ontario, M5H 1H1
Maitland, FL 32751-4773                    New York, NY 10041-0004
                                                                                          Canada


                                           TD Securities Inc
Societe Generale                                                                          Terrana Group
                                           66 Wellington Street W
29 Boulevard Haussmann                                                                    118 N. Clinton Street, Suite 375
                                           Toronto, Ontario, M5K 1A2
Paris, Ile-de-France, 75009                                                               Chicago, IL 60661-2392
                                           Canada


UBS AG
Bahnhofstrasse 45
Zurich, Zurich, 8001
Switzerland
Case 20-65841-lrc   Doc 13   Filed 04/29/20 Entered 04/29/20 12:58:29   Desc Main
                             Document     Page 9 of 15



                                    Exhibit D
          Case 20-65841-lrc            Doc 13    Filed 04/29/20 Entered 04/29/20 12:58:29                   Desc Main
                                                Document      Page 10 of 15
Jonathan S. Adams                                                                              Office of the Secretary of the
                                                Office of the United States Attorney for the   Commonwealth of Pennsylvania
Office of the United States Trustee
                                                Northern District of Georgia
362 Richard Russell Building                                                                   302 North Office Building
                                                75 Ted Turner Drive, SW, Suite 600
75 Ted Turner Drive, SW                                                                        401 North Street
                                                Atlanta, GA 30303-3309
Atlanta, GA 30303-3315                                                                         Harrisburg, PA 17120


Secretary of State of Georgia                   Internal Revenue Service                       Georgia Department of Revenue
214 State Capital, SW                           P.O. Box 7346                                  1800 Century Blvd, NE
Atlanta, GA 30334                               Philadelphia, PA 19101-7346                    Atlanta, GA 30345



                                                U.S. Securities and Exchange Commission
Pennsylvania Department of Revenue                                                             Renasant Bank
                                                Office of Reorganization
1 Strawberry Square                                                                            3328 Peachtree Road, NE
                                                950 East Paces Ferry Road, NE, Suite 900
Harrisburg, PA 17101                                                                           Atlanta, GA 30326
                                                Atlanta, GA 30326-1382


                                                Texas Investments, LLC
Highwoods Realty Limited Partnership                                                           Activ Financial Systems, Inc.
                                                Attn: Laura Sisco
3100 Smoketree Court, Suite 600                                                                120 East Liberty Drive, Suite 200
                                                30466 Sgt. Boots Thomas Drive
Raleigh, NC 27604                                                                              Wheaton, IL 60187
                                                Spanish Fort, AL 36527



A. William Jordan                               Accuity Inc. NRS                               Artisan Software Inc
712 Lady Hillingdon Court                       1007 Church Street                             7676 Hazard Center Drive, Suite 1540
Greer, SC 29650                                 Evanston, IL 60201                             San Diego, CA 92108




Amherst Pierpont Securities LLC                 Angela Avery                                   Bloomberg L.P. #30178362
245 Park Avenue, Fl 15                          3443 Kingsboro Road, NE, #1113                 731 Lexington Ave, FL LL2
New York, NY 10167-2400                         Atlanta, GA 30326                              New York, NY 10022-1346




Bank of America                                 Bloomberg L.P.                                 Blue Compass Software LLC
100 N. Tryon Street                             731 Lexington Ave, FL LL2                      P.O. Box 1256
Charlotte, NC 28202-4000                        New York, NY 10022-1346                        Vienna, VA 22183




Bloomberg L.P. #30404892                        Bloomberg L.P. #430314931                      Citadel Securities LLC
731 Lexington Ave, FL LL2                       731 Lexington Ave, FL LL2                      131 S. Dearborn Street, 32nd Floor
New York, NY 10022-1346                         New York, NY 10022-1346                        Chicago, IL 60603-5517




BMO                                             Charles River Development                      CAN Insurance
3 Times Square                                  700 District Avenue                            151 N. Franklin Street, Floor 9
New York, NY 10036                              Burlington, MA 01803                           Chicago, IL 60606




CITIgroup Inc.                                  City of Aurora                                 Corporate Service Company
388 Greenwich Street                            15151 E. Alameda Parkway                       251 Little Falls Drive
New York, NY 10013-2375                         Aurora, CO 80012                               Wilmington, DE 19808
         Case 20-65841-lrc       Doc 13    Filed 04/29/20 Entered 04/29/20 12:58:29           Desc Main
                                          Document      Page 11 of 15

Cogent Communications                     Concur Technologies, Inc.             Creditex Securities Corp
2450 N Street NW                          62157 Collections Center Drive        55 E. 52nd Street, 40th Floor
Washington, DC 20037                      Chicago, IL 60693                     New York, NY 10055




Craig Walker                              Credit Suisse                         David Cancro
650 Glen Barrett Court                    Eleven Madison Avenue                 404 E. 66th Street, Apt 1N
Marietta, GA 30066                        New York, NY 10010                    New York, NY 10065




CUSIP Global Services                     Danny Weeks                           Dimitri Gaspard
55 Water Street #45                       6405 Woodmont Blvd                    P.O. Box 815
New York, NY 10041                        Norcross, GA 30092                    Mount Sinai, NY 11766




Delerme CPA LLC                           Deutsche Bank Securities Inc.         DTCC
4651 Roswell Road, B105                   60 Wall Street, Lbby 1                55 Water Street
Atlanta, GA 30342                         New York, NY 10005-2880               New York, NY 10041




 Domain Listings                          Drummond Press, Inc.                  Family Heritage Group LLC
 P.O. Box 19604                           2742 Dennis Street                    8261 Greenback Lane, Suite 100
 Las Vegas, NV 89132                      Jacksonville, FL 32204                Fair Oaks, CA 95628




Enfusion, LLC                             Eze Castle Software LLC               FINOP Services, LLC
30 S. Wacker Drive, Suite 1375            12 Farnsworth Street                  14 Vanderventer Avenue
Chicago, IL 60606                         Boston, MA 02210                      Port Washington, NY 11050




Fernando A. Bramwell                      Fidessa Corp                          Florida Dept. of Revenue
248-19 Memphis Avenue                     120 Belmont Drive #2                  5050 W. Tennessee Street
Rosedale, NY 11422                        Somerset, NJ 08873                    Tallahassee, FL 32399-0120



                                                                                Global Relay
FINRA                                     Finwebtech LLC
                                                                                220 Cambie Street, 2nd Floor
1735 K Street, NW                         945 Liberty Avenue, Suite 500
                                                                                Vancouver, BC, V6B 2M9
Washington, DC 20006                      Pittsburgh, PA 15222
                                                                                Canada



Garon Hart Graphic Design                 Georgia Chamber of Commerce           Highwood Parking – Atlanta
3743 Golden Leaf Pt. SW                   270 Peachtree Street NW, Suite 2200   3424 Peachtree Road, Monarch Plaza
Gainesville, GA 30504                     Atlanta, GA 30303                     Atlanta, GA 30326



                                                                                HSBC
Goldman Sachs                             Greg Van Winkle
                                                                                8-14 Canada Square
22 West Street                            6306 Guilford Avenue
                                                                                London, E14 5HO
New York, NY 10282-2198                   Indianapolis, IN 46220
                                                                                United Kingdom
          Case 20-65841-lrc       Doc 13    Filed 04/29/20 Entered 04/29/20 12:58:29      Desc Main
                                           Document      Page 12 of 15

Highwoods Realty                           Howard Stover                     JP Morgan Chase
3100 Smoketree Court, Suite 600            1851 Elk Lane                     383 Madison Ave
Raleigh, NC 27604                          Okemos, MI 48864                  New York, NY 10179-0001




ICE Data Pricing and Ref Data              INTL FC Stone Inc.                Kevin Muldowney
99 Cherry Hill Road, Suite 300             155 E. 44th Street, Suite 900     3325 Kentworth Lane
Parsippany, NJ 07054-1102                  New York, NY 10017-4100           Alpharetta, GA 30004



                                                                             Lisa Armoyan
Ken Hyatt                                  Kenneth Jackson
                                                                             c/o Thomas Law Group, PC
1242 Glen Eagle Drive                      124 Park Place
                                                                             2943 Jefferson Street
Greensboro, GA 30642                       Decatur, GA 30030
                                                                             Carlsbad, CA 92008


                                           Lisa Armoyan
LexisNexis                                                                   Milner Inc.
                                           c/o Shumaker, Loop & Kendrick
5000 T-Rex Ave, Suite 300                                                    5125 Peachtree Industrial Blvd
                                           240 South Pineapple Avenue
Boca Raton, FL 33431                                                         Norcross, GA 30092
                                           Sarasota, FL 34230


                                           Megapath
MarketAxess Corporation                                                      MuniBrokers LLC
                                           210 Interstate North Parkway
299 Park Ave, 10th Floor                                                     111 Town Square Place, Suite 1500
                                           Suite 300
New York, NY 10171                                                           Jersey City, NJ 07069
                                           Atlanta, GA 30339



Morgan Stanley                             MSRB                              NYSE Market
1585 Broadway                              1300 I Street NW, Suite 1000      11 Wall Street
New York, NY 10036                         Washington, DC 20005              New York, NY 10005




Natwest Market Securities Inc              NYS Assessment Receivables        Portware
600 Washington Blvd                        P.O. Box 4127                     233 Broadway, 24th Floor
Stamford, CT 06901                         Binghamton, NY 13902              New York, NY 10279




Ohab & Co.                                 Pitchbook Data, Inc.              Randall Bryan Edwards
100 E. Sybelia Ave, Suite 130              1700 Seventh Ave, Suite 2100      3718 W. Beverly Drive
Maitland, FL 32751-4773                    Seattle, WA 98101                 Dallas, TX 75209




Prime Executions, Inc.                     Qualified Media                   Registered Agent Solutions Inc
40 Wall Street, Suite 1704                 P.O. Box 283                      1701 Directors Blvd, Suite 300
New York, NY 10005                         Hulpsville, PA 19443              Austin, TX 78744



Randolph and Michelle Emerick              Raymond James and Associates      Scherrer Resources, Inc.
11410 Northwest 39th Place                 880 Carillon Parkway              426 Pennsylvania Ave, Suite 207
Sunrise, FL 33323                          Saint Petersburg, FL 33716        Fort Washington, PA 19034
         Case 20-65841-lrc        Doc 13    Filed 04/29/20 Entered 04/29/20 12:58:29       Desc Main
                                           Document      Page 13 of 15

Regus Management Group, LLC                S&P Global Market Intelligence     Shirley and Thaddeus Daniels
15305 Dallas Parkway, Suite 400            50 Water Street, Fl 40             2101 North West 34th Street
Addison, TX 75001                          New York, NY 10041-0004            Miami, FL 33142



Scotiabank                                 Servcorp
                                                                              SS&C Technologies, Inc.
44 King Street W Scotia Plaza              19-29 Martin Place
                                                                              80 Lamberton Road
Toronto, Ontario, M5H 1H1                  Level 63, MLC Centre
                                                                              Windsor, CT 06095
Canada                                     Sydney, Australia NSW 2000


                                                                              TD Securities Inc
Sircon Corporation                         Societe Generale
                                                                              66 Wellington Street W
2112 University Park Drive                 29 Boulevard Haussmann
                                                                              Toronto, Ontario, M5K 1A2
Okemos, MI 48864                           Paris, Ile-de-France, 75009
                                                                              Canada



Stephen Felix                              Tamara Peden                       TMC Bonds
5710 Riley Terrace                         8706 Gross Point Road              825 3rd Avenue, 9th Floor
Atlanta, GA 30327                          Skokie, IL 60077                   New York, NY 10022



Tennessee Dept. of Revenue                                                    UBS AG
                                           Terrana Group
1301 Riverfront Parkway                                                       Bahnhofstrasse 45
                                           118 N. Clinton Street, Suite 375
Suite 203                                                                     Zurich, Zurich, 8001
                                           Chicago, IL 60661-2392
Chattanooga, TN 37402                                                         Switzerland



Tradeweb, LLC                              TransAmerica Life Insurance Co     XTRAC Solutions
1177 Avenue of the Americas                4333 Edgewood Road NE              245 Summer Street
New York, NY 10036                         Cedar Rapids, IA 52499             Boston, MA 02210



                                           Virtu ITG Platforms Inc.
Virgo
                                           One Liberty Plaza
1345 Avenue of the Americas
                                           165 Broadway
New York, NY 10105
                                           New York, NY 10006
Case 20-65841-lrc   Doc 13    Filed 04/29/20 Entered 04/29/20 12:58:29   Desc Main
                             Document      Page 14 of 15



                                     Exhibit E
        Case 20-65841-lrc     Doc 13    Filed 04/29/20 Entered 04/29/20 12:58:29    Desc Main
                                       Document      Page 15 of 15

Blue Compass Software LLC              Dimitri Gaspard                   Domain Listings
P.O. Box 1256                          P.O. Box 815                      P.O. Box 19604
Vienna, VA 22183                       Mount Sinai, NY 11766             Las Vegas, NV 89132




 NYS Assessment Receivables            Qualified Media
 P.O. Box 4127                         P.O. Box 283
 Binghamton, NY 13902                  Hulpsville, PA 19443
